Citation Nr: 0707870	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The appellant had active service in the Air Force from March 
1976 to February 1980 and from September 1990 to April 1991.  
He also had additional periods of active duty for training in 
the Air Force Reserves, including for the period from April 
28, 2000 through May 4, 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record indicates that the appellant's left 
shoulder disability was incurred prior to active duty for 
training and was not chronically aggravated during such 
service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service, to include active duty for training, nor 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of April 2004 and March 2006 and August 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In this regard, 
the Board notes that the August 2006 VA letter specifically 
apprised of the failure of VA to obtain service medical 
records for his Reserve duty, and he was advised to provide 
VA any evidence in his possession in this regard.  The Board 
observes that the aforementioned letters did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  However, despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, VCAA notification was not 
provided until after the initial AOJ adjudication of the 
claim.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the appellant's service medical records from the veteran's 
first period of service, treatment records from the Grissom 
Air Reserve Base clinic, and VA examination reports.  The 
Board notes that the record does not contain medical records 
from the appellant's periods of Reserve duty, to include 
active duty for training.  Requests were made to the National 
Personnel Records Center (NPRC) and the Air Reserve Personnel 
Center for these service medical records, but no records were 
on file.  He was asked to submit copies of any of these 
records that he had in his possession.  However, he did not 
have any to submit.  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that some of the appellant's service 
medical records are unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  

Additionally, the claims file contains the appellant's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  Active duty for training 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
Inactive duty training generally means duty (other than full-
time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State.  38 U.S.C.A. § 101(21), 101(22), 101(23), 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  A reported history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  Crowe v. Brown, 7 
Vet. App. 238 (1994).

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002), as 
described above.  The term "veteran" is defined, in relevant 
part, as "a person who served in the active military, naval, 
or air service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see 
also 38 C.F.R. § 3.1(d) (2006). To establish status as a 
"veteran" based on active duty for training, a claimant must 
establish that he was disabled resulting from an injury or 
disease incurred in or aggravated during the line of duty 
during that period.  To establish status as a "veteran" based 
on inactive duty training, a claimant must establish that he 
was disabled resulting from an injury incurred in or 
aggravated during the line of duty during that period.  38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a) (2005); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
See Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995).  
Similarly, the claimant is not entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  The Court has interpreted the provisions of 38 
U.S.C.A. § 101(24) as meaning that active duty for training 
will not be considered "active military, naval or air 
service" unless the claimant has previously established 
service connection for a disability incurred in such service. 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. at 469-70; Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2006).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

Legal Analysis

The appellant asserts that service connection is warranted 
for a left shoulder disability that was incurred while he was 
on active duty for training.  The record demonstrates that 
since 2000, the appellant has complained of, and sought 
treatment for a left shoulder disability that has been 
diagnosed as a trapezius strain, rotator cuff tendonitis, and 
mild degeneration of the AC joint.  

The appellant, during his May 2002 RO hearing, asserts that 
he initially injured his left shoulder in 1998 while on 
active duty providing military relief in Honduras.  According 
to the appellant, on one occasion when he was lifting a 
pallet that contained sacks of corn, he felt a sharp pain in 
his top left shoulder but that he just altered his lifting to 
make sure that he was lifting correctly.  He related that it 
was not until the next day that he started to feel bad and 
that he later began to take Ibuprofen on a continuous basis.  
However, there is no objective evidence of record that 
corroborates the appellant's contention that he in fact 
injured his left shoulder in 1998 while on active duty for 
training.  The record does contain a treatment record from 
Grissom Air Reserve Base dated in 1998, however such record 
pertains to a skin condition and not a condition related to 
his left shoulder.  The Board again recognizes that the 
appellant's service medical records from his periods of 
Reserve duty, including active duty for training, have been 
reported to be unavailable.  However, the appellant was 
provided the opportunity to submit alternate forms of 
evidence to show that he injured his left shoulder while on 
active duty for training, but there is no corroborating 
documentation in the record to support his contention.   
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that the appellant injured his left 
shoulder in 1998 while on active duty for training in 
Honduras.

The appellant has also argued that he injured his left 
shoulder in April or May 2000, while on active duty for 
training in Savannah, Georgia.  According to the appellant, 
during the five-day military exercise, his duties included 
having to load and unload the aircraft.  He also indicated 
that he was appointed as a weapons carrier.  The appellant 
related that his shoulder began to hurt on the first day of 
the exercise, but that he just took Ibuprofen three times a 
day.  He stated that he went to the clinic at Grissom Air 
Reserve Base, the day after his return from training.  
Indeed, service personnel records reflect that he was on 
active duty for training from April 28, 2000 until May 4, 
2000.  

At the outset, the Board determines that the presumption of 
soundness does not apply in this case because the appellant 
has not previously established his status as a veteran for 
the period in question (April 28, 2000 until May 4, 2000); 
that is, he has not previously been found to have a service-
connected disability as a result of his active duty for 
training in the Air Force Reserves.  Therefore, only a 
preponderance of the evidence is required to establish that a 
disability pre-existed such service.  See Paulson, 7 Vet. 
App. at 469.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence demonstrates that the appellant 
had a left shoulder disability prior to his April and May 
2000 period of active duty for training.  In this regard, the 
Board notes at no point in any of the contemporaneous medical 
records did the appellant state that he incurred his left 
shoulder injury while on active duty for training in April 
2000 and May 2000.  Rather, the objective evidence of record 
demonstrates that the injury initially occurred prior to such 
training.  In this regard, in a May 2000 treatment record, 
the veteran told the examiner that he "injured [his] left 
shoulder two years ago."  Further, in an October 2000 
letter, the examiner from the May 2000 treatment record 
stated that he saw the appellant in May 2000 for "left 
shoulder pain that began approximately two years ago as the 
result of an injury.  Details of the injury are 
unknown...this condition was interfering with his military 
duties."  Moreover, it is also significant to point out that 
on VA examination in January 2001, the appellant reported 
that at the time his pain began in May 2000, he had not 
experienced any acute exacerbation or injury to his left 
shoulder.  

Having determined that the appellant's left shoulder 
disability preexisted his April 2000 and May 2000 period of 
active duty for training, the Board must next consider 
whether such condition was aggravated by such training.  
Specifically, the Board must decide whether the evidence 
demonstrates that the left shoulder increased in severity, 
beyond its natural progress, during active duty for training.  
Again, no presumption is available in the present case.  

After a thorough review of the record, the Board finds that 
the evidence of record does not establish that the 
appellant's left shoulder condition increased in severity 
beyond natural progression during his period of active duty 
for training in April 2000 and May 2000.  In this regard, the 
appellant during his May 2002 RO hearing, testified that 
while on active duty in April 2000 and May 2000, he 
experienced left shoulder pain that interfered with his 
sleep, which his prescribed Ibuprofen did not alleviate.  
(Transcript (Tr.) at page (pg.) 4).  Such testimony is 
corroborated in the May 2000 treatment record dated just one 
day after the veteran's return from active duty for training, 
in which the appellant reported that he was experiencing left 
shoulder pain at night which interfered with his sleep and 
for which he took Ibuprofen.  The Board observes that such 
symptomology is essentially the same as that which the 
veteran, in his May 2002 hearing, testified that he 
experienced prior to his April 2000 and May 2000 active duty 
for training.  In this regard, the veteran testified that 
prior to the 2000 incident, he sought treatment at the VA 
hospital and at a Reserves clinic for left shoulder pain that 
interfered with his sleep and for which Ibuprofen did not 
alleviate.  (Tr. at pg. 2-3).  Moreover, the record 
demonstrates that the appellant's shoulder condition 
improved.  In this regard, in January 2001, six months after 
the reported injury, a VA examiner after an examination of 
the veteran indicated that the veteran's left shoulder 
rotator cuff tendonitis was markedly improved and that it 
would continue to get better over time.  Therefore, in the 
absence of any evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a finding that 
the appellant's left shoulder condition increased in severity 
beyond natural progression during his period of active duty 
for training in April 2000 and May 2000.

In conclusion, although the appellant asserts that his 
current left shoulder disability is related to his active 
duty for training, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for a left shoulder disability.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


